Order entered January 23, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00926-CR

                              THE STATE OF TEXAS, Appellant

                                                 V.

                         VINCENT RUSSELL GIORDANO, Appellee

                      On Appeal from the County Criminal Court No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. M17-41558-C

                                            ORDER
       Appellee’s motion to accept tendered brief is GRANTED and the Clerk of the Court is

hereby ordered to file the appellee’s brief tendered to the Court.


                                                       /s/    LANA MYERS
                                                              PRESIDING JUSTICE